                   1
                   2                                                               JS-6
                   3
                   4
                   5
                   6
                   7
                   8                                UNITED STATES DISTRICT COURT
                   9                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
                10
                11          REGINALD KELLY, an individual, on             Case No. 2:18-cv-5807-MWF-AGR
                            his own behalf and on behalf of all others
                12          similarly situated,                           ORDER GRANTING
                                                                          STIPULATION OF DISMISSAL
                13                        Plaintiffs,                     WITHOUT PREJUDICE
                14                v.
                15          KIEWIT INFRASTRUCTURE WEST
                            CO., a Delaware Corporation; and Does
                16          1 through 100, Inclusive,
                17                        Defendants.
                18
                19                The stipulation is approved. The entire action, including all claims stated herein,
                20          is hereby dismissed without prejudice. Each party will bear its own fees and costs.
                21
                22                IT IS SO ORDERED
                23
                24          Dated:_January 15, 2019               ______________________________
                25                                                     Hon. Michael W. Fitzgerald
                                                                       United States District Judge
                26
                27
                28
 Baker & McKenzie LLP                                                                 Case No. 2:18-cv-5807-MWF-AGR
1901 Avenue of the Stars,
       Suite 950
 Los Angeles, CA 90067                 [PROPOSED] ORDER GRANTING STIPULATION OF DISMISSAL WITHOUT PREJUDICE
    +1 310 201 4751
